
	

114 HR 4662 IH: School-Based Asthma Management Program Act
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4662
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Roe of Tennessee (for himself and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to increase the preference given, in awarding certain
			 asthma-related grants, to States that allow trained school personnel to
			 administer asthma-related rescue medications, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the School-Based Asthma Management Program Act. 2.Additional preference to certain States that allow trained school personnel to administer epinephrine and asthma-related rescue medicationsSection 399L(d) of the Public Health Service Act (42 U.S.C. 280g(d)) is amended—
 (1)in paragraph (1)— (A)by amending subparagraph (F) to read as follows:
					
 (F)School personnel administration of epinephrine and asthma-related rescue medicationsIn determining the preference (if any) to be given to a State under this subsection, the Secretary shall give additional preference to a State that provides to the Secretary the certification described in subparagraph (G) and that requires that each public elementary school and secondary school in the State—
 (i)permits trained personnel of the school to administer epinephrine to any student of the school reasonably believed to be having an anaphylactic reaction;
 (ii)maintains a supply of epinephrine in a secure location that is easily accessible to trained personnel of the school for the purpose of administration to any student of the school reasonably believed to be having an anaphylactic reaction;
 (iii)permits trained personnel of the school to administer asthma-related rescue medication to any student of the school reasonably believed to have an asthma diagnosis;
 (iv)maintains a supply of asthma-related rescue medication and modes of delivery, such as spacers or nebulizers, in a secure location that is easily accessible to trained personnel of the school for the purpose of administration to any student of the school reasonably believed to have an asthma diagnosis;
 (v)has in place a plan for having on the premises of the school during all operating hours of the school a school nurse or one or more other individuals who are trained personnel of the school; and
 (vi)has in place under the direction of a school nurse a comprehensive school-based asthma management program that includes—
 (I)a method to identify all students of such school with a diagnosis of asthma; (II)an individual student asthma action plan for each student of such school with a diagnosis of asthma;
 (III)asthma education for school staff who are directly responsible for students who have been identified as asthmatic, such as education regarding asthma basics, asthma management, trigger management, and comprehensive emergency responses to asthma attacks;
 (IV)asthma medication and emergency policies that are specific to the school; (V)efforts to reduce the presence of environmental triggers of asthma; and
 (VI)a system to support students with a diagnosis of asthma through coordination with family members of such students, primary care providers of such students, and others as necessary.; and
 (B)in subparagraph (G), by inserting or asthma-related rescue medication to a student reasonably believed to have an asthma diagnosis, after epinephrine to a student reasonably believed to be having an anaphylactic reaction; and (2)in paragraph (3)—
 (A)in subparagraph (C)— (i)by striking The term and inserting (i) The term; and
 (ii)by adding at the end the following new clause:  (ii)The term asthma-related rescue medication means short-acting bronchodilators, such as albuterol and levalbuterol.; and
 (B)in subparagraph (E)— (i)in the matter preceding clause (i), by inserting , such as the school nurse after individual;
 (ii)in clause (i)— (I)by inserting school nurse or before principal; and
 (II)by inserting and asthma-related rescue medication after epinephrine; (iii)in clause (ii), by inserting and asthma-related rescue medication after epinephrine; and
 (iv)in clause (iii), by inserting and asthma-related rescue medication after epinephrine.  